Citation Nr: 1454068	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-10 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.  He died in September 1999 and the appellant is his sister.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction has since been transferred to the Roanoke, Virginia, RO. 

The Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of a November 2014 Written Brief Presentation submitted by the appellant's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the appellant's VBMS file does not contain any documents at this time.  


FINDING OF FACT

The appellant's claim for accrued benefits was received more than one year after the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. 
§ 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In some cases, however, the VCAA notification and assistance provisions are inapplicable because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established).  In the instant case, as discussed below, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to accrued benefits.  The VCAA is therefore inapplicable and need not be considered in this case.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria & Analysis

The appellant seeks entitlement to accrued benefits.  As mentioned above, she is the deceased Veteran's sister.

Section 5121 of title 38, United States Code, provides for payment of certain accrued benefits upon death of a beneficiary.  Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a veteran, be paid to the living person first listed below: (A) the Veteran's spouse; (B) the Veteran's children (in equal shares); (C) the Veteran's dependent parents (in equal shares).  38 U.S.C.A. 
§ 5121(a), 5121(a)(2); 38 C.F.R. § 3.1000(a).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  Id.  

For a survivor to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death.  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  

The statute concerning accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in September 1999 and, as such, the amended provisions are inapplicable.  

Here, at the time of the Veteran's death, he had a claim pending for service connection for posttraumatic stress disorder and was in receipt of nonservice-connected pension.  Without addressing the appellant's standing as a claimant, as she is the Veteran's sister rather than his spouse, child, or parent, the Board notes that she did not file a claim within one year of the Veteran's September 1999 death.  Rather, her claim for accrued benefits (via a VA Form 21-534) was received in September 2008.  There is no correspondence from the appellant from the date of the Veteran's death until the September 2008 claim was received.  Thus, as her claim for accrued benefits was not timely filed, the appeal must be denied.

To the extent the appellant claims she was unaware of her potential eligibility for accrued benefits, and was therefore unable to timely file for such, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it has been expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Moreover, there is nothing in the record indicating that she bore the cost of the Veteran's last illness and burial, such that potential eligibility would have been evident.  Indeed, the record indicates that the Veteran expired due to an automobile accident, and burial expenses were paid to his brother in October 1999.

As the appellant's claim for accrued benefits was not timely filed, the criteria for entitlement to accrued benefits are not met.  While the Board is sympathetic to the appellant's contentions, the claim is simply precluded by law.  The United States Court of Appeals for Veterans Claims has held that, in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


